UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7713



ROBERT LEE CHESSON,

                                              Plaintiff - Appellant,

          versus


FRANK DAVIS, Officer, Washington City Sheriff
Department; KEVIN SAWYER, Officer, Washington
City Sheriff Department,

                                           Defendants - Appellees,

          and


RONALD MCKINLEY, Officer, Washington City Po-
lice Department,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Alexander B. Denson, Magis-
trate Judge. (CA-96-107-CT-DE-5)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert Lee Chesson, Appellant Pro Se. Keith David Burns, FAISON &
GILLESPIE, Durham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert Lee Chesson appeals the magistrate judge’s order grant-

ing judgment as a matter of law in favor of the Defendants follow-

ing a jury verdict in his trial on an excessive force claim under

42 U.S.C.A. § 1983 (West Supp. 1998).1   We have reviewed the record

and the magistrate judge’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Chesson v. Davis, No. CA-96-107-CT-DE-5 (E.D.N.C. Oct. 30,

1998).2   We deny Appellant’s motion for appointment of counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     1
      The parties consented to have the case heard by a magistrate
judge pursuant to 18 U.S.C. § 636(c) (1994).
     2
       Although the district court’s order is marked as “filed” on
October 28, 1998, the district court’s records show that it was
entered on the docket sheet on October 30, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  3